Title: To Thomas Jefferson from John Stuart, 13 July 1796
From: Stuart, John
To: Jefferson, Thomas


                    
                        Sir
                        Greenbriar July 13th. 1796.
                    
                    Your letter of 26th. May came to hand; and agreeable to your request I have sent you some more of the bones of the animal formerly sent, which is all could be procured, the most curious being taken away when they were first discovered, these I now send I took from the Cave myself, a gentleman from New York who was here accidenttly on business accompanyed me, we found one of the bones of the claw about Two Inches long which Mr. Hopkins took with him, if it was of the same animal of that I sent you, it must be the small claw that sticks to the leg above the foot; however the long bone I now send will enable you to Judge whether it is of the same animal or one of less size and as this appears to be the hind leg, and that you have of the foreleg, you can the better Judge his size, I was in some hopes the Head bones or teeth might be found, but so many large rocks are fallen from the Top of the cave these bones may ly covered. I have never heared of any bones of this kind being found any where before; but an account I had from two persons in the year 1769 when I first came to this Country (then inhabited only by a few Hunters) induces me to think such a Creature yet exists. The account I had as follows, and to which you will give what credit you may Judge it deserves.
                    George Wilson, and John Davis, informed they were lying on cheat River some time in the year 1765 in the nightime something approached their Camp with astonishing roaring and very much allarmed them, their dogs also srunk and lay down at their feet refuseing to bark, as it drew nerer its cry became in their Opinion as loud as thunder, and  the Stomping seemed to make the ground shake, the darkness of the night prevented their seeing their enemy tho they stood long with their arms to defend themselves, they hoped to see its tracks in the morning, but in this they were disappointed, not a sign was to be found; Wilson gave me this account here; and Davis some years after in Kentuckey where he now lives. The former who was Lieut. Colo. to McCays Pennsylvania Regmt. died in New York in the late British War. Should you think proper to lay any farther commands on me they will be received with pleasure. I have the Honor to be your Obd. Humble Sevt.
                    
                        John Stuart
                    
                